Citation Nr: 0411767	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  00-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran's request to 
reopen the claim of service connection for residuals of a 
left hand injury.  The Board remanded the veteran's claim in 
May 2001.  In a September 12, 2002 decision, the Board 
reopened the veteran's claim for service connection for 
residuals of a left hand injury and denied the claim on the 
merits.  The veteran appealed the September 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a November 2003 order, the Court 
granted a Joint Motion for Remand filed by the parties and 
vacated the September 12, 2002 Board decision to the extent 
that the decision denied entitlement to service connection 
for residuals of a left hand injury, and remanded the case to 
the Board.

The Board notes that although the issue appealed from the 
November 1999 rating decision involved whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a left hand injury, the 
Court deliberately vacated only that portion of the Board's 
decision which proceeded, after reopening the claim, to deny 
service connection for the disorder at issue.  In effect, the 
Court affirmed that portion of the Board's September 2002 
decision which determined that new and material evidence had 
been presented to reopen the claim for service connection for 
left hand disability.  The Board will therefore address the 
veteran's current claim on a de novo basis.  See generally 
Browder v. Brown, 5 Vet. App. 268 (1993).





REMAND

The Joint Motion for Remand adopted by the Court in the 
November 2003 order essentially maintained that the Board 
failed to ensure compliance with the May 2001 Board remand 
instructions when the Board in September 2002 reopened the 
veteran's claim and proceeded to a decision in the absence of 
any effort by the RO to schedule the veteran for a VA 
examination addressing the etiology of the disability at 
issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Joint Motion for Remand indicated that the Board should 
remand the case in order to provide the veteran with such an 
examination.  Accordingly, the Board will remand the case for 
the purpose of affording the veteran a VA examination 
addressing the etiology of his left hand disability.

The record reflects that the RO, pursuant to the Board's May 
2001 remand, contacted the National Personnel Records Center 
(NPRC) to obtain any additional service medical records or 
records from the Surgeon General's Office (SGO) for the 
veteran, and to request that NPRC search for any inpatient 
records for the veteran from the medical facilities in Fort 
Jackson, South Carolina; Fort Huachuca, Arizona; and Fort 
Sill, Oklahoma from February 1951 to December 1951.  The 
record reflects that while the RO attempted to obtain the 
referenced records from the NPRC, that agency responded in 
July 2001 by refusing to conduct the requested searches 
unless each request for clinical records was limited to a 
three-month period; the NPRC did indicate that no service 
medical or SGO records for the veteran were available.  The 
record reflects that the RO did not thereafter submit any 
requests for records from the NPRC in the suggested 
increments.  Under the circumstances, the Board is of the 
opinion that further efforts to obtain inpatient records from 
the NPRC are required.

The Board lastly notes that following the Board's September 
2002 decision, the veteran submitted a June 1985 statement 
from Walker L. Robinson, M.D., and a March 1987 statement 
from Albert B. Bradley, M.D., which are relevant to the 
instant claim.  The veteran explained that he found the 
letters accidentally as he was going through his personal 
documents relating to a past workers' compensation claim 
filed against Bethlehem Steel. 

In light of the above, the Board concludes that further 
evidentiary development is warranted prior to adjudication of 
the instant appeal.  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Drs. Walker Robinson and Albert Bradley, 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Drs. Robinson 
Walker and Albert Bradley, which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should contact the appropriate 
state agency to obtain copies of the 
medical records pertaining to all 
workers' compensation claims filed by the 
veteran from 1984 to the present.

4.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) to 
which he was assigned during his active 
service.  Using any unit assignment 
information for the veteran obtained, the 
RO should contact the National Personnel 
Records Center and request that NPRC 
search its records for the following 
medical facilities and submit any service 
medical records referring to the veteran 
at any time during the indicated period:

A.  the medical facility located at 
Fort Jackson, South Carolina from 
February 15, 1951 to December 15, 
1951;

B.  the medical facility located at 
Fort Huachuca, Arizona, from 
February 15, 1951 to December 15, 
1951; and 

C.  the medical facility located at 
Fort Sill, Oklahoma, from February 
15, 1951 to December 15, 1951.

In requesting that NPRC undertake the 
indicated searches, the RO should ensure 
that each individual request for records 
covers a time period of no more than 
three months, and that sufficient 
individual requests are submitted to NPRC 
to cover the entire period identified in 
subparagraphs A through C above.

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of any residuals of a left hand 
injury.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  With respect to any 
left hand disorder found, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's period of 
service.  The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.  The examination report is to 
reflect whether such a review of the 
claims file was made.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and VA's 
implementing regulations found at 66 Fed. 
Reg. 45,620-32 (Aug. 27, 2001).  Then, 
the RO should re-adjudicate the issue on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


